COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN THE INTEREST OF U. G. G. AND A.             §               No. 08-18-00163-CV
 N. A, CHILDREN,
                                                §                 Appeal from the
                      Appellant.
                                                §                109th District Court

                                                §            of Winkler County, Texas

                                                §                (TC# DC17-17073)

                                             §
                                           ORDER

       In order to protect the identity of the minor children who are the subject of this appeal,

the Court has determined on its own motion that it is necessary to identify the children by their

initials, U. G. G. and A. N. A., and the parent by initials as well, in all papers submitted to the

Court, including letters, motions, and briefs. See Tex.R.App.P. 9..8. The Court will also refer to

the children and parent by their initials in correspondence, orders, and in its opinion and

judgment.

       IT IS SO ORDERED this 11th day of September, 2018.


                                                     PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.